IN THE SUPREME COURT OF TEXAS

                                 No. 08-0298

 IN RE  MEDICAL CARBON RESEARCH INSTITUTE, L.L.C. AND JACK C. BOKROS, PH.D.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for stay, filed April  21,  2008,  is  granted.
All trial court proceedings in Cause  No.  33349  BH05,  styled  Michael  M.
Phillips v. Jack C. Bokros, Ph.D. and  Medical  Carbon  Research  Institute,
L.L.C., in the 23rd District Court of Brazoria  County,  Texas,  are  stayed
pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this May 27, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk